Citation Nr: 1733310	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Entitlement to service connection for a neck disability.

6. Entitlement to service connection for upper extremity radiculopathy, also claimed as neuropathy.

7. Entitlement to service connection for lower extremity radiculopathy, also claimed as neuropathy.

8. Entitlement to an initial compensable rating for bilateral hearing loss.

9. Entitlement to a compensable rating for hookworm.

10. Entitlement to a rating in excess of 10 percent for residuals of a left elbow fracture.

11. Entitlement to a rating in excess of 10 percent for right little finger amputation.

12. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953.  He also had service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2016, the Veteran had a hearing conference with a Decision Review Officer at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for back, neck, and upper and lower extremity disabilities and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the June 2016 RO hearing conference, before promulgation of a decision by the Board, the Veteran withdrew his appeal for compensation based on TDIU.

2. The Veteran did not appeal the November 2006 denial of his petition to reopen his back claim and new and material evidence was not received within one year of that decision.  He has since submitted new evidence pertinent to his claim.

3. The weight of the evidence is against finding any in-service right shoulder injury or incurrence.

4. The evidence does not show a compensable level of hearing loss but instead shows hearing loss of Level I in the right and left ears, with no exceptional patterns of hearing loss in either ear.

5. The weight of the evidence is against finding any current, compensable symptoms associated with the Veteran's hookworm disability.

6. The evidence shows forearm flexion beyond 100 degrees and full extension with no evidence of ankylosis or bone or joint impairment.  

7. The evidence shows right little finger amputation without metacarpal resection.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal on the issue of TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The November 2006 RO denial of reopening the claim for service connection for a low back disability disorder became final but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

3. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016). 

4. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).

5. The criteria for a compensable rating for hookworm disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7399-7319 (2016).

6. The criteria for a rating in excess of 10 percent for residual of left elbow fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.10, 4.71a, Diagnostic Code 5206 (2016).

7. The criteria for a rating in excess of 10 percent for right little finger amputation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.10, 4.71a, Diagnostic Code (DC) 5156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

During the June 2016 hearing with the Decision Review Officer, the Veteran indicated that he wanted to withdraw his appeal for compensation based on TDIU.  His request withdrew the appeal in accordance with 38 C.F.R. § 20.204 and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of compensation for TDIU, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In December 2009, the RO sent the Veteran a letter, providing notice that satisfied VA's requirements.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private medical records.  VA provided examinations for the Veteran's claims in January 2010, September 2010, May 2011, June 2011, December 2012, November 2013, September 2014, July 2015, August 2015, and September 2016.  In the informal hearing presentation, the Veteran's representative asserted that the medical opinions for some of the claims were inadequate.  For the claims decided herein, the Board finds the examinations and opinions adequate as they considered all relevant evidence of record, provided explanations for conclusions, documented subjective and objective findings, and addressed the rating criteria.     

Regarding the left elbow claim, the Board has considered the Court's holding in Correia that an examination for disabilities based on limitation of motion should consider active and passive motion, pain with weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The examinations of record show active motion, the range of the opposite joint, and identify the elbow as a non-weight-bearing joint.  It is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint.  Therefore, the Board finds that remand to have a medical provider to address whether the Veteran experiences differing range of passive motion would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Furthermore, the Veteran did not raise any argument regarding the impact of testing as noted in Correia or how such testing could assist in proving his claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  As such, the Board will proceed to the merits on the noted issues.

III. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO originally denied service connection for a low back disability in an October 1970 rating decision.  The RO found that the Veteran's low back disability was not related to service.  The RO denied reopening the service connection claim most recently in a November 2006 rating decision.  The Veteran was notified of his appellate rights, but he did not appeal or provide new evidence for his back claim until more than one year after the 2006 decision.  Therefore, the November 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the November 2006 rating decision included service records, VA treatment records, VA examinations, and statements from the Veteran.  VA and private treatment records show the Veteran has a low back disability.  Service treatment records show a fall with resulting elbow injury and treatment but do not note any back complaint or treatment.  The Veteran submitted a positive opinion dated in November 2009 where Dr. NAO linked stress from the in-service fall and chronic inflammatory changes to the Veteran's current back disability.  This opinion was not previously considered by agency decision makers and directly addresses a fact necessary to substantiate the claim: nexus to service.  As such, new and material evidence has been received and the claim for a low back disability is reopened.  38 C.F.R. § 3.156(a).   

IV. Service connection

The Veteran contends that his right shoulder disability is related to service.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to determine the etiology of a musculoskeletal disability as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence of record, the Board finds that the criteria for service connection for a right shoulder disability have not been met.  See 38 C.F.R. § 3.303.

The Veteran has a current right shoulder disability.  The May 2011 examiner diagnosed mild osteopenia and degenerative changes of the shoulders.  That examiner along with the September 2016 examiner noted residual evidence of a right shoulder rotator cuff surgery.  Indeed, private records show surgery for right shoulder impingement syndrome in October 2008.

The weight of the evidence is against finding an in-service incurrence related to the current right shoulder disability.  During the May 2011 examination, the Veteran reported an in-service fall in Panama as the source of disability.  Service treatment records are silent for any complaints of or treatment for right shoulder problems.  The May 1953 separation examination shows normal upper extremities, except for amputation of the right little finger.  In his discharge questionnaire, the Veteran did not report any shoulder problems.  Questionnaires and examinations from the Veteran's National Guard service in 1958, 1959, 1960, 1964, and 1968 also show no reports or diagnosis of shoulder problems.  The first record of shoulder complaints in the file is dated in November 2002.  Finally, the May 2011 examiner opined that the Veteran's right shoulder disability was less likely than not related to service and instead caused by the normal aging process.  

The Board has considered the Veteran's report of the in-service fall but finds his reports are outweighed by the other evidence, particularly, the lack of complaints or diagnosis over years of military screening and the examiner's opinion that the shoulder condition is due to normal aging.  The opinion was offered following an objective examination and was accompanied by a clear rationale, rendering it highly probative.  

In sum, the preponderance of the evidence is against finding a relationship between service and the current right shoulder disability.  Service connection is not established.  See 38 C.F.R. §§ 3.102, 3.303.    

V. Rating Analysis

The Veteran contends that his hearing loss, hookworm, left elbow, and right little finger disabilities should be rated higher than the ratings assigned by the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Hearing loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.  Under Table VI, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board reviewed the evidence and finds that the Veteran's hearing loss does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.85.

The evidence does not show a compensable level of hearing loss.  The September 2010 examiner noted the Veteran's right ear threshold average as 45 decibels, left ear threshold average as 41.25 decibels, and speech discrimination in both ears as 94 to 100 percent.  During the December 2012 examination, the Veteran's right ear threshold average was 48 decibels, his left ear average was 45 decibels, and speech discrimination in both ears was 96 percent.  The August 2015 examiner recorded right ear threshold average as 48 decibels, left ear average as 45 decibels, and speech discrimination in both ears as 94 percent.  

During a November 2015 assessment, the Veteran had threshold averages of 48 decibels in the right ear and 45 decibels in the left ear with word recognition scores of 92 percent in both ears.  See LCM, CAPRI January 2017 pg. 38.  A May 2016 audiology assessment recorded the Veteran's threshold average in the right ear as 44 decibels and 42 decibels in the left ear with a word recognition in both ears of 94 percent.  See id pg. 16.  In August 2016, the Veteran was issued hearing aid replacements.  The hearing aid evaluator made no indication that the Veteran's hearing had worsened.  See id pg. 3.  Similarly, a private evaluation from July 2016 showed no worsening in hearing with right threshold average as 45 decibels and left average as 42 decibels.  The private evaluation did not use the Maryland CNC speech recognition test and may not be used for disability purposes.  See 38 C.F.R. § 4.85(a).   

The Veteran's most severe hearing loss result come from the November 2015 assessment.  His right ear threshold average of 48 decibels combines with the 92 percent speech recognition for a Roman Number I in Table VI.  His left ear average of 45 decibels and 92 percent speech recognition score also combine for a Roman Number I.  Two Roman Numeral I's combine for a zero, or non-compensable rating in Table VII.  See 38 C.F.R. § 4.85.  Therefore, the Veteran's recorded hearing loss evaluations do not meet the criteria for a compensable rating.  See id.  His hearing loss disability was generally consistent throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119, 126-27.

In a November 2009 record, the Veteran reported that he has to watch the television and listen to the radio at very loud volumes, he has to ask people to repeat themselves, and he has difficulty hearing in crowds.  During the September 2010 examination, he reported his hearing loss causing difficulty following instructions, difficulty following group conversations, problems hearing in noisy environments, and interference with enjoyment of television and radio.  He continued to describe difficulties understanding speech in the presence of background noise at the August 2015 examination.  The Board has considered these reports of difficulty hearing.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.  The rating schedule has been found to contemplate the problems reported by the Veteran in terms of his difficulty hearing others.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).

Hookworm

The Veteran's hookworm disability has been rated non-compensably using Diagnostic Code 7326 for enterocolitis.  Diagnostic Code 7326 directs the rater to 7319, which compensates for symptoms of irritable colon syndrome.  Diagnostic Code 7319 provides for a zero, non-compensable rating for mild symptoms with disturbances of bowel function with occasional episodes of abdominal distress, a 10 percent rating for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating for severe symptoms of diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  

After a review of the evidence, the Board finds that the criteria for a compensable rating for hookworm disability have not been met.  See 38 C.F.R. § 4.114, DC 7319.

The evidence does not show frequent symptoms of abdominal distress or bowel disturbance or severe symptoms of diarrhea or diarrhea and constipation.  During the January 2010 examination, the Veteran reported gastric discomfort and a history of nausea, vomiting, constipation, diarrhea, bloating, and flatulence.  The examiner found no evidence of weight loss, abdominal tenderness, active hookworm infection, or any other complications.  A November 2012 treatment record shows an impression of mild gastritis but does not mention hookworm.  February and July 2016 treatment records show that the Veteran had no gastric complaints, GERD, diarrhea, or constipation.  See LCM, CAPRI January 2017 pg. 5.  At the September 2016 examination, the examiner noted that the Veteran denied being diagnosed with recurrent hookworm infections and did not report any intestinal symptoms related to his service-connected condition.  The examiner indicated that he did not require medication for his hookworm disability and had no signs or symptoms, bowel disturbance, weight loss, active parasites, functional impairment, or other pertinent physical findings associated with hookworms.  

The evidence suggests that the Veteran has no residual symptoms or impairment from the in-service hookworm disability.  There is no treatment or complaint during the current period to evidence the reported history of vomiting, constipation, diarrhea, and other symptoms.  Even assuming the gastric discomfort and mild gastritis are related to the hookworm disability, those symptoms would only warrant a zero, non-compensable rating under Diagnostic Code 7319 for mild symptoms of bowel disturbance and abdominal distress.  There is no evidence of the frequency or severity of symptoms contemplated by the 10 or 30 percent ratings under Diagnostic Code 7319.  The Veteran did not seek regular or consistent treatment and took no medication for bowel or abdominal problems.  A compensable rating, therefore, is not warranted.  See 38 C.F.R. § 4.114, DC 7319.

Moreover, the weight of the evidence is against finding that GERD (gastroesophageal reflux disorder) is related to or a component of the Veteran's hookworm disability.  During the November 2013 examination, the Veteran reported that since having hookworm in service, he had suffered from acid reflux.  The examiner opined that the Veteran's GERD was not related to hookworm in service because there is no evidence of GERD or gastritis in service and there is no pathophysiological relationship between hookworm diagnosed and treated in 1953 and GERD or gastritis in 2012.  See LCM CAPRI November 2013.  A September 2015 treatment note, which accompanied an abdominal MRI, discussed that the Veteran's gastro problems could be related to heavy alcohol use and the Veteran was instructed to stop drinking.  See LCM, CAPRI November 2015 pg. 4.  The September 2016 examiner noted that the Veteran complained of GERD related symptoms but that they were not related to his hookworm condition.  As discussed above, treatment records show no consistent treatment for GERD. All of the competent, medical opinions of record find no relationship between GERD and residuals of hookworm infection.  Therefore, the Board finds that GERD is not related to the Veteran's hookworm disability and he cannot be compensated for such at this time.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his hookworm disability based on the evidence of record.  See 38 C.F.R. §§ 4.114.  Furthermore, the evidence shows generally the same symptoms such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Left elbow

The Veteran's left elbow has been rated 10 percent disabling under Diagnostic Code 5206.  Under Diagnostic Code 5206, limitation of flexion of the minor, non-dominant forearm warrants a 10 percent rating if flexion is limited to 100 degrees, a 20 percent rating if limited to 90 or 70 degrees, a 30 percent rating if limited to 55 degrees, and a 40 percent rating if limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5206.  The Veteran is right-hand dominant, so his left arm is rated as the minor arm.  A compensable rating for limitation of extension of the minor arm under Diagnostic Code 5207 requires extension limited to 45 degrees.  Diagnostic Codes 5205 and 5209 through 5213 address disabilities manifested by ankylosis, joint problems from radius and ulna impairment, and impairment of supination and pronation.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Based on the evidence, the Veteran's left elbow disability does not meet the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5206.

The evidence shows forearm flexion beyond 100 degrees and full extension with no evidence of ankylosis or bone or joint impairment.  During the January 2010 examination, the Veteran endorsed pain when he fully extended the left elbow and some weakness.  The examiner found objective evidence of pain and weakness but no deformity, instability, stiffness, incoordination, decreased speed of motion, dislocation, subluxation, locking, inflammation or flare-ups.  The examiner noted that a weight-bearing joint was not affected.  The Veteran's range of motion was zero degrees of extension and 145 degrees of flexion with no objective evidence of pain with active motion.  The examiner noted pain on repetitive motion but no additional limitation after repetition.  The examiner found no evidence of ankylosis. The Veteran would experience moderate effects on chores, traveling, bathing, and driving, due to his left elbow disability and prevention of exercise and sports.  

During the September 2016 examination, the Veteran reported pain, flare-ups with overuse of elbow, that he usually tried to limit elbow movement and used pain medications, and was limited in carrying moderate to heavy weight.  The examiner recorded his range of forearm motion from zero to 135 degrees with pain noted on examination but not resulting in functional loss.  The Veteran also had no additional functional loss after three repetitions and no crepitus.  When addressing the effects of pain, weakness, fatigability, or incoordination, the examiner wrote that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time or during a flare-up; however, to describe a functional limitation in terms of severity or significant or non-significant would be mere speculation.  The examiner found reduced muscle strength to 4/5 at the left elbow, no muscle atrophy, no flail joint, no fracture, no alignment problems, and no supination or pronation problems.  The examiner noted that the Veteran could be limited in occupational activities with heavy lifting, carrying, pushing or pulling.

The Veteran's left elbow had flexion beyond the 100 degrees and extension beyond the 45 degrees required for compensable ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5206.  His reports of pain, weakness, and functional impairment when lifting or carrying heavy items were considered by the award of 10 percent disability pursuant to Deluca, 8 Vet. App. at 202 and 38 C.F.R. § 4.59.  Moreover, the Veteran had actual motion well beyond the 90 degrees of limited flexion required for the next higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A rating in excess of 10 percent for the left elbow disability is not appropriate.  See 38 C.F.R. § 4.71a, DC 5206.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his left elbow disability based on the evidence of record.  See 38 C.F.R. §4.71a.  The examiners found no evidence of ankylosis, flail joint, bone abnormality, alignment problems, or supination or pronation problems.  The evidence shows generally the same elbow symptoms such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Right little finger

The Veteran's right little finger amputation has been rated 10 percent disabling under Diagnostic Code 5156.  Diagnostic Code 5156 provides for ratings based on amputation of the little finger and assigns a 10 percent rating for amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto and a 20 percent rating for amputation with metacarpal resection (more than one-half bone lost).  Plate III shows that the metacarpal is the bone extending into the hand and the higher bones of the little finger are phalanges.  38 C.F.R. § 4.71a.  

As noted above for the elbow, disabilities evaluated on the basis of limitation of motion are subject to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holdings in Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 202; and Johnston, 10 Vet. App. at 84-5.

Based on the evidence, the Board finds that the criteria for a rating in excess of 10 percent for the right little finger have not been met.  See 38 C.F.R. § 4.71a, DC 5156.  The evidence shows right little finger amputation without metacarpal resection.  The January 2010 examiner recorded a well-healed distal phalanx amputation with adequate range of motion of the remaining digit and no effect on activities of daily living.  The September 2016 examiner noted amputation through the middle phalanx or at the distal joint of right little finger, reduced strength of right hand grip to 4/5, but no impact on ability to work from the finger disability.  Both examiners documented that the Veteran's right little finger amputation does not include resection of the metacarpal.  Therefore, a 20 percent rating is not appropriate.  See 38 C.F.R. § 4.71a, DC 5156. 

In the informal hearing presentation, the Veteran's representative asserted that the Veteran should receive a higher rating because he experienced flare-ups, which affected the motion of his thumb.  The examiners noted no evidence of impairment to the Veteran's thumb.  Moreover, the Note to the rating section on amputation of the fingers reads: the single finger amputation ratings are the only applicable ratings for amputations of whole or part of the single fingers.  The Veteran is service-connected for only the single, little finger amputation.  Therefore, he can only receive the single finger amputation ratings.  38 C.F.R. § 4.71a, DC 5156, Note.   

The Veteran's service-connected little finger amputation is specifically listed in VA's schedule for rating disabilities.  As such, consideration of other diagnostic codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.")  Additionally, his disability was generally consistent, and staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  


ORDER

The appeal for compensation based on TDIU is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for a back disability is granted.

Service connection for a right shoulder disability is denied.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for hookworm disability is denied.

A rating in excess of 10 percent for residuals of a left elbow fracture is denied.

A rating in excess of 10 percent for amputation of the right little finger is denied. 


REMAND

Additional development is needed for the Veteran's remaining claims.  He asserts that his current low back disability is related to a fall he sustained in service.  The record shows current lumbar spondylosis, degenerative disc disease, and spinal fusion.  Service treatment records are silent for any complaints of or treatment for low back problems.  The first treatment note and diagnosis of record are seen in April 1985, over 30 years after active duty.  Nevertheless, Dr. NAO in a November 2009 statement opined that the Veteran's current back disability is more probable than not related to service.  Dr. NAO documented the Veteran's reports of the in-service fall and history of back problems but it does not appear that he reviewed the record of evidence.  The RO should obtain a medical opinion specifically considering Dr. NAO's findings and the Veteran's reports of injuring the back during the in-service fall and lifting heavy equipment.  The evidence does not show neuropathy, but there is evidence suggesting the Veteran has lumbar radiculopathy.  As such, the claim for radiculopathy in the Veteran's lower extremities is intertwined and remanded with his claim for service connection for his low back.

Regarding the Veteran's neck claim, Dr. NAO provided a similar opinion that the Veteran's current cervical disability is related to the in-service fall because stress applied to the back in that fall caused direct trauma and chronic inflammatory changes with subsequent degenerative problems leading to bad posture, loss of correct alignment, and loss of curvature of the cervical spine.  Again, the evidence shows no complaints of neck problems in service or for decades afterward, and Dr. NAO did not appear to review the record.  Additionally, the Veteran contends that his cervical disability is related to his service-connected left elbow disability.  The September 2016 examiner addressed this contention and found that the Veteran's cervical condition was less likely than not caused by the left elbow and more likely part of normal aging.  However, the examiner did not provide an opinion on whether the left elbow disability could aggravate the neck disability, and an addendum opinion is needed.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  The RO should obtain an opinion addressing Dr. NAO's opinion and the question of aggravation.  The upper extremity radiculopathy claim is intertwined and remanded with the claim for service connection for the neck. 

Finally, regarding the psychiatric claim, the November 2011 letter from Dr. NAO, a private evaluation in August 2013, and the July 2015 examination show diagnosis of depressive disorder.  The July 2015 examiner concluded that the Veteran's mental health condition was less likely than not caused by service and less likely than not the result of the service-connected disabilities.  The June 2011 examiner opined that the Veteran's mental health symptoms were related to life circumstances and not his disabilities.  Treatment records dated in December 2007, January 2009, November 2009, and June 2011 show negative depression and PTSD screens.  During November 2014, September 2015, and July 2016 treatment, the Veteran reported feeling well and denied any changes to cognitive function or mood, depression, anxiety, and agitation.  See LCM CAPRI November 2015 pg. 10, 50; January 2017 pg. 8.  February 2014 and February 2016 VA treatment records show negative depression and PTSD screens; when asked if he felt little interest or pleasure in doing things or felt down, depressed, or hopeless, the Veteran responded "not at all."  See id pg. 110; pg. 22.  These negative findings in treatment support the June 2011 examiner's opinion that the Veteran's depression is situational rather than chronic.  Nevertheless, the July 2015 examiner only addressed whether the Veteran's service-connected disabilities could have caused his depression, not whether they could have aggravated his symptoms.  An addendum opinion is needed.  See Allen, 7 Vet. App. at 448-49.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Request a medical opinion for the Veteran's low back, neck, and radiculopathy claims.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's low back disability at least as likely as not related to the reported fall in service that injured his left elbow?

b. Is the Veteran's neck disability at least as likely as not related to the reported fall in service that injured his left elbow?

Consider all lay and medical evidence, including Dr. NAO's November 2009 opinion finding that stress from the accident lead to degenerative changes in the spine. 

c. Was the Veteran's current neck disability at least as likely as not aggravated beyond the natural progression by his service-connected left elbow?  If aggravation is found, provide a baseline level of disability prior to aggravation.

d. Does the Veteran have radiculopathy in his upper or lower extremities related to his back and neck disabilities?  Please explain.

All opinions must be supported by a comprehensive rationale.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. Request a medical opinion for the Veteran's mental health claim.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's major depressive disorder at least as likely as not related to his service-connected left shoulder, left elbow, right finger, hookworm, and hearing disabilities?

b. Was the Veteran's major depressive disorder at least as likely as not aggravated beyond the natural progression by his service-connected left shoulder, left elbow, right finger, hookworm, and hearing disabilities?  If aggravation is found, provide a baseline level of disability prior to aggravation.

Consider all lay and medical evidence, including Dr. NAO's November 2009 opinion and the August 2013 private evaluation. 

All opinions must be supported by a comprehensive rationale.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

4. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


